Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 22-24, 26-32, 39, 41 and 43 are currently amended. Claim 44 is newly added. Claims 22-44 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 31, 39 and 41 allowable is “assessing if a red component of respective pixels and a green component of the respective pixels satisfy a first color range condition, assessing if the red component, the green component, and a blue component of the respective pixels satisfy a second color range condition; categorizing respective pixels that satisfy both the first color range condition and the second color range condition into a first group; and categorizing respective pixels that fail to satisfy at least one of the first color range condition or the second color range condition into a second group; identify pixels that are associated with skin of a person based on the filtered pixels; and determine one or more features of the skin based on the identified pixels, wherein the determined one or more features are to be used in a feature vector to determine an identity of the person”. 
The innovation that makes claims 43 and 44 “wherein the determined one or more features are to be used in a feature vector to determine an identity of the person; and determine a distance between the eyes of the person based on the image and add the determined distance to the feature vector, wherein to determine the distance between the eyes of the person”.
Claims 22-30, 32-38, 40 and 42 are allowed because they are dependents of claims 31, 39, 42 and 43, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661